Citation Nr: 0713676	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1977 to January 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the RO issued a supplemental statement of the 
case (SSOC) in July 2005 and the case was certified to the 
Board in July 2005.  In April 2006, the veteran submitted 
additional evidence including copies of his personnel file 
and letters dated in August and September 2006 stating his 
assertion regarding the etiology of his disability.  In 
February 2007, the Board sent the veteran a letter advising 
him that he could have the RO review the new evidence that he 
submitted or waive that right so that the Board could 
consider the newly submitted evidence in the first instance 
on appeal.  In March 2007, the veteran elected to have the 
new evidence reviewed by the RO.  

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the veteran. 38 C.F.R. § 20.1304(c) (2006).  
The veteran specifically requested that the newly submitted 
evidence be reviewed by the RO, therefore, the Board remands 
this case to the RO for its due consideration and the 
issuance of an SSOC reflecting such consideration with 
respect to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate the claims 
with consideration of any evidence 
received since the July 2005 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



